Citation Nr: 1413286	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  11-13 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial compensable rating for hearing loss of the right ear.  

3.  Entitlement to service connection for a back disorder.  

4.  Entitlement to service connection for a right knee disorder.  

5.  Entitlement to service connection for hearing loss of the left ear.  


REPRESENTATION

Appellant represented by:	John S. Berry, Esq. 



ATTORNEY FOR THE BOARD

Mary-Caitlin Ray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1988 until July 1992.  The Veteran received the Combat Action Ribbon for his combat service.  He served in the National Guard from August 1988 until October 2000.  

These claims come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

Although the Veteran has submitted evidence of medical disabilities and made claims for the highest ratings possible for his service-connected disabilities, he has not submitted evidence of unemployability, or claimed to be unemployable specifically due to his service-connected disabilities.  On the contrary, the evidence shows that the Veteran is employed as a train engineer.  The Board has considered lay and medical evidence indicating that the Veteran's service-connected disabilities affect his ability to perform certain activities as an engineer.  However, the Board notes that these statements do not indicate that the Veteran is unemployable.  The evidence does not meet the threshold rendering entitlement to TDIU part and parcel of the initial rating claim now before the Board.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The Board notes that, while the Veteran has a period of National Guard service, he has made no allegations that his claimed disorders are related to or had their onset during periods of ACDUTRA or INACDUTRA, or are due to undiagnosed illness.  He has been consistent in his contention that his disorders are related to active duty service.  Therefore, any periods of ACDUTRA or INACDUTRA are not relevant for the purposes of this appeal.  


FINDINGS OF FACT

1.  The Veteran's PTSD symptoms are consistent with occupation and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; symptoms associated with occupational and social impairment with reduced reliability and productivity have not been shown.  

2.  Throughout the period on appeal, the Veteran's service-connected right ear hearing loss disability was manifested by no more than Level I hearing impairment.  

3.  While the Veteran served in combat, a back disorder was not shown upon service discharge, the first objective evidence of such was not until many years after service discharge, and the preponderance of the evidence is against a finding linking a current back disorder to active service.  

4.  While the Veteran served in combat, a right knee disorder was not shown upon service discharge, the first objective evidence of such was not until many years after service discharge, and the preponderance of the evidence is against a finding linking a current back disorder to active service.  

5.  The Veteran does not currently have a diagnosis of left ear hearing loss, nor was it present in service or etiologically related thereto.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 4.1, 4.7, 4.130, DC 9411 (2013).


2.  The criteria for a compensable rating for service-connected right ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, 4.86, DC 6100 (2013).

3.  The criteria for service connection for a back disorder are not met.  §§ 1110, 1111, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).

4.  The criteria for service connection for a right knee disorder are not met.  §§ 1110, 1111, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).  

5.  The criteria for service connection for left ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 1111, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, notice requirements of the VCAA apply all five elements of a service connection claim, including (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

With respect to his claims, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) and Dingess was sent to the Veteran in August 2010, prior to the RO decision that is the subject of this appeal.  Therefore, the RO effectively satisfied the notice requirements with respect to the issues on appeal.  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records and providing an examination when necessary.  See 38 U.S.C.A. §5103A (West 2002); 38 C.F.R. §3.159 (2013). 

The RO has obtained VA treatment records.  Neither the Veteran nor his representative has identified any outstanding evidence that would be relevant to the appeal.  The Veteran was afforded adequate VA examinations in April 2011 and November 2010.  Thus, the Board finds that all necessary development has been accomplished, and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Increased Ratings 

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (2013).  Separate diagnostic codes identify the various disabilities.  Id.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  In considering the severity of a disability, attention to the whole-recorded history is necessary so that a rating may accurately reflect the elements of the present disability.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

There is a distinction between an appeal of an original or initial rating and a claim for an increased rating; this distinction is important with regard to determining the evidence that can be used to decide whether the original rating on appeal was erroneous.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  For example, the rule articulated in Francisco v. Brown, 7 Vet. App. 55, 58 (1994) - that the present level of the veteran's disability is the primary concern in a claim for an increased rating and that past medical reports should not be given precedence over current medical findings - does not apply to the assignment of an initial rating for a disability when service connection is awarded for that disability.  Fenderson, 12 Vet. App. at 126.  Instead, where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence 'used to decide whether an original rating on appeal was erroneous . . . .' Id.  If later evidence shows that the degree of disability increased or decreased following the assignment of the initial rating, 'staged' ratings may be assigned for separate periods of time based on facts found.  Id.  Staged ratings are also appropriate for any increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). In this case, and for the reasons set forth below, the Veteran's symptoms have remained consistent throughout the period on appeal, so a "staged rating" is not for application under the circumstances.

PTSD

Acquired psychiatric disorders are rated through the use of a general rating formula set forth in 38 C.F.R. § 4.130. Under this formula, the Veteran is currently rated at 30 percent for his PTSD, which is specifically categorized under DC 9411. A 30 percent disability rating is assigned for a mental disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

In order to be entitled to the next-higher 50 percent rating, the evidence must show occupational and social impairment with reduced reliability and productivity due to symptoms such as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands;  impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment or impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships.  See 38 C.F.R. § 4.130, DCs 9411 (2013).  

The Veteran was diagnosed with PTSD at a November 2010 VA examination.  The examiner noted that the Veteran reported no panic attacks, no hallucinations, and no short or long term memory lapses.  He did report diminished interest in activities, detachment from others, irritability, and hypervigilance.  The examiner noted a restricted range of affect but determined that the Veteran's PTSD had no effect on his judgment and thinking and that his PTSD did not cause reduced reliability or efficiency.  

At an April 2011 VA examination, the Veteran reported no panic attacks.  The Veteran reported that he did not miss any days of work in the last calendar year. The examiner noted normal speech and thought process.  The examiner specifically characterized the Veteran's PTSD symptoms to cause intermittent periods of inability to perform job tasks with a decrease in work efficiency.  This characterization is consistent with the criteria for a 30 percent disability rating under the applicable diagnostic code.  

Based on the evidence of record, the Board concludes that a rating in excess of 30 percent is not warranted, as reduced reliability and productivity have not been shown.  While the Veteran's symptoms, such as hypervigilance and diminished interest, are recognized, there is no indication that they have resulted in actual social or occupational impairment.  To the contrary, the Veteran continues to be employed, and he has maintained a relatively stable family life.  Moreover, VA mental health examinations do not indicate symptoms such as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks, impaired memory or judgment, or a real difficulty in establishing effective social relationships.  Therefore, when viewing the evidence in its totality, a rating in excess of 30 percent is not warranted on these bases. 

The Board has also considered the Veteran's Global Assessment of Functioning (GAF) score. The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).

In this case, the Veteran's GAF scores have ranged from 60 (at the April 2011 VA examination) to 65 (at the November 2010 examination).  According to the DSM-IV, a GAF score of 51 to 60 represents "moderate" symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or "moderate" difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  By comparison, scores ranging from 61-70 reflect some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 71-80 represent transient symptoms that are expectable reactions to psychosocial stress (e.g. difficulty concentrating after a family argument); no more than slight impairment in social, occupational or school functioning (e.g. temporarily falling behind in schoolwork).  

The Board finds that the Veteran's relatively mild symptoms are most consistent with GAF in the range of 61-70, as he has not displayed "moderate" symptoms such as panic attacks or odd speech, nor has he shown "moderate" difficulty in social or occupational functioning.  Moreover, the Board does not find that these types of symptoms are sufficiently severe as to warrant a rating in excess of 30 percent.  


The Board has also considered the Veteran's statements that his PTSD is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for any evidence is finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his PTSD according to the appropriate diagnostic codes.  Competent evidence concerning the nature and extent of the Veteran's PTSD disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations. The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated and have been contemplated in the discussion above.  

Right Ear Hearing Loss

In evaluating service-connected hearing loss, disability ratings are derived from mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Disability ratings of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000 and 4000 Hertz.  

The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC), and a pure tone audiometry test. Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a)(2013).  

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b) (2013).  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d) (2013).  Table VII, (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing, and the vertical columns represent the ear having the poor hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e) (2013).  

VA regulations also provide that in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels (dB) or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a) (2013).  The provisions of 38 C.F.R. § 4.86(b)  further provide that, when the puretone threshold is 30 dB or less at 1000 Hertz, and 70 dB or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

The Veteran's service-connected right ear hearing loss has been evaluated under Diagnostic Code (DC) 6100 and is rated noncompensable.  The Veteran contends that the current rating does not fully contemplate the severity of his hearing loss.  He reports that his hearing disability causes functional impairment to the extent that he was almost disqualified from his current job due to hearing loss.  

The Veteran underwent a VA audiological examination in November 2011.  The examination revealed the following puretone thresholds in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
5
15
15
45
LEFT
5
0
5
5

The puretone average for the right ear was 20 dB, and for the left ear was 3.75 dB.  Speech recognition was 96 percent for both ears.  

Applying the findings of the November 2011 audiometric testing to the rating criteria for hearing impairment, the Board finds that the criteria for a compensable rating for right ear hearing loss have not been met.  Considering that the Veteran's right ear manifested an average puretone threshold of 20 dB, with an 96 percent speech discrimination, his right ear hearing loss had Level I impairment.  38 C.F.R. § 4.85, Table VI (2013).  Considering that the Veteran's left ear is not service-connected, it is assigned a Level I impairment.  38 C.F.R. § 4.85(f), Table VI (2013).  Applying those results to Table VII, a compensable rating is not warranted. 




Throughout the period on appeal, the manifestations of the service-connected right ear hearing loss disability did not equate with or more nearly approximate the criteria for a compensable rating.  

The Board finds that a preponderance of the evidence is against a finding that the service-connected right ear hearing loss disability warrants a compensable rating.  As the preponderance of the evidence is against the claim for a compensable rating, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular

The above describes the bases for the assigned ratings for the Veteran's PTSD and migraines.  For those reasons, the applicable rating codes adequately address the Veteran's disability picture, and referral for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  


III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hansen v. Principi, 16 Vet. App. 110 (2002); Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  



Back and Right Knee Disorders

The Veteran contends that he experiences back disorder and right knee disorders due to being cramped while driving a Hum V during service.  Specifically, he alleges that his tall stature required him to assume an uncomfortable position when driving, putting pressure on his back and right knee.  

A review of the Veteran's service personnel records demonstrates that he was the recipient of the Combat Action Ribbon and participated in the Southwest Asia campaign.  In this regard, the Board notes that, pursuant to § 1154(b), "the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service."  38 U.S.C.A. § 1154(b).  

Section 1154(b) does not eliminate the need for evidence of a nexus; it merely reduces, for veterans who have engaged in combat with the enemy, the burden of presenting evidence of incurrence or aggravation of an injury or disease in service. Collette v. Brown, 82 F.3d 389, 392   (Fed.Cir.1996) ("Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected."); Clyburn v. West, 12 Vet. App. 296, 303   (1999). When the combat presumption applies, a "veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury, disease, or aggravation of a preexisting injury or disease incurred during active duty." Shedden v. Principi, 381 F.3d 1163, 1167   (Fed.Cir.2004).

Service treatment records are silent for any complaints of back or right knee pain.  A June 1992 separation examination shows normal evaluations of the Veteran's back and knees.  

An April 2011 VA examination shows that the Veteran was diagnosed with sacrilization of L5 of the back and crepitation of the right knee.  The examiner noted that the right knee x-ray was normal.  The examiner opined as follows: 

"The Veteran's R knee and low back are less likely than not caused by or a result any injury incurred while participating in combat service.  Reasoning is that he didn't have any trauma to either of these while in service.  He only had pains when driving in the Hum V.  He was never seen in the service for these issues, nor has he established PCP care follow up since.  He is a train engineer and has to stand and sit for long periods of time at his full time job.  He has not had any medical care, x-rays or evaluations on his currently claims conditions prior to today.  Therefore, due to lack of continuity of care, the Veteran's claimed R knee and low back conditions are less likely than not due to any events while in the service."  See April 2011 VA Examination.  

The Veteran does not specifically contend that his back and right knee disorders are the result of combat service, but the Board will afford him the benefit of the doubt and assume such was the case.  The Board also accepts that the evidence shows that the Veteran has current back and right knee disorders.  The record is silent, however, for evidence linking his disorders with the presumed in-service injury.  The Board notes, in this regard, that the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence, however, the lack of such records does not, in and of itself, render lay evidence not credible. Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006); see Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000) (noting that "evidence of a prolonged period without medical complaint" may be considered in determining whether a claimant's condition is related to service).  Although the Veteran has made statements that his symptoms have continued since service, these statements are contradicted by the medical evidence of record, as there is no evidence showing treatment in the 10 years between separation and the date of claim.  

As to the etiology of the back and right knee disorders, other than the Veteran's unsubstantiated lay opinion, there is no competent medical evidence of record linking any of the claimed disabilities to service.  Rather, the April 2011 examiner opined that the Veteran's current job as a train engineer is the more likely etiology of the Veteran's current disorders.  

The Board readily acknowledges that the Veteran is competent to report symptoms of back and knee disorders, but there is no indication that he is competent to associate these symptoms with a particular etiology.  He has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to medical causation.  Nothing in the record indicates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  This lay evidence does not constitute competent medical evidence and lacks probative value.  

Accordingly, the Board finds that the claims of entitlement to service connection for  back and right knee disorders must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. § 51078 (b) (West 2002); 38 C.F.R. § 3.102 (2013).  

Left Ear Hearing Loss

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency auditory thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2013).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of these relevant frequencies are 26 dB or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  Id.  In the discussion below, when the Board refers whether or not the Veteran has a hearing loss disability, it is with this regulatory definition in mind.  

The Veteran contends that he is entitled to service connection for left ear hearing loss.  However, as outlined below, the preponderance of the evidence of record demonstrates that any left ear hearing loss did not manifest during, or as a result of, active service.  

The Veteran's service treatment records are entirely negative for any complaints, findings, or diagnosis relating to left ear hearing loss.  However, as noted above, the Board will afford the Veteran the benefit of the doubt, and assume that he was exposed to loud noise in combat, possibly resulting in left ear hearing loss.  38 U.S.C.A. § 1154(b).  

Post-service treatment records fail to show that the Veteran currently suffers from left ear hearing loss.  A November 2010 VA audiological examination revealed the following puretone thresholds:



HERTZ



1000
2000
3000
4000
RIGHT
5
15
15
45
LEFT
5
0
5
5

The puretone average for the right ear was 20 dB, and for the left ear was 3.75 dB.  Speech recognition was 96 percent for both ears.  The examiner found that the Veteran's left ear hearing was clinically normal.  As such, there is no evidence to support the contention that the Veteran currently has left ear hearing loss.  The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, however, there is no evidence of a left ear hearing disorder during the period under appellate review.

The Court has held that there can be no valid claim without proof of a present disability. Brammer  v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board has considered the Veteran's statements that he has a left ear hearing loss that is related to service.  However, the medical evidence of record directly contradicts the Veteran's contentions.  The Veteran's opinion that he suffers from a left ear hearing disorder is outweighed by this evidence.  The presence of a current disability is paramount.  As such, any claim based on a left ear hearing disorder would be denied as a matter of law and provides no basis for granting the Veteran's service connection claim.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection  left ear hearing loss and there is no doubt to be otherwise resolved. As such, the claim is denied.  


ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD is denied.  

Entitlement to an initial compensable rating for right ear hearing loss is denied.  

Entitlement to service connection for a back disorder is denied.  

Entitlement to service connection for a right knee disorder is denied.  

Entitlement to service connection or left ear hearing loss is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


